Birdzell, J., and Christianson, Oh. J.
(dissenting). We are constrained to disagree with the majority in finding that there has been an abuse of discretion in the refusal to open the default judgment. In opposition to the moving affidavits, the plaintiffs presented affidavits of both partners and of the architect employed by the defendant. The affidavit of the architect shows in detail and by itemized statement the settlement arrived at, under which the defendant was to pay to the plaintiffs $2,068.73. The affidavits of the plaintiffs squarely contradict that of the defendant concerning the dismissal of the action, and state that it was the understanding that, if the amount agreed upon was paid within thirty days, the action would be dismissed without costs to the defendant. According to all of the affidavits the defendant knew as early as June that the judgment had been entered, but yet she shows no reason for the delay from June to September, in moving to vacate the judgment; although she claimed to have a defense. Nor does she contradict the plaintiffs’ statement that, after knowledge of the judgment, she made part payment thereon. Under these facts, it seems to us that there cannot be said to have been an abuse of discretion in denying the defendant’s motion. While *324tbe discretion in sucb cases is one tbat should be exercised in such a way as to give defendants their day in court, it seems to us that in the instant case the circumstances do not .show an abuse of discretion. The order is well supported by facts which negative circumstances entitling the defendant to be relieved.